Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.        This action responds to the application 16/075,622 filed on 08-04-2018.  
Claims 1-15 are pending.  

Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
6.          Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Elian et al. (US PAT.9,432,759) in view of in view of Oliaei et al. (US 2015/0350772)..


   Consider Claim 1, Elian teaches  an acoustic input device comprising: a housing comprising a plurality of acoustic ports(see fig,1(107,105)); a plurality of single-port acoustic transducers(see fig1(102,103)) within the housing to receive respective acoustic waves from an environment outside the acoustic input device through corresponding acoustic ports of the plurality of acoustic ports(see fig. 1(107,105) and col. 2, line 2, 28-col. 3, line 67), wherein a first acoustic port(see fig. 1(105)) of the plurality of acoustic ports is located on a first surface of the housing(see fig. 1(109)), and a second acoustic port(see fig. 1(107)) of the plurality of acoustic ports is located on a second surface of the housing(see fig. 1(107)) that is opposite the first surface(see col. 4, line 10-col. 5, line 67); and a signal processing unite (see fig,1 (121)) within the housing to receive outputs of the plurality of acoustic transducers(see figs. 1-4 and col.4, line 10-col. 5, line 67);  but Elian does not explicitly teach a controller.
    However, Oliaei teaches a controller (see fig,3 (312)) within the housing to receive outputs of the plurality of acoustic transducers (see figs. 1, 3-8 and paragraphs[0050]-[0052], [0063]-[0067]).     
 Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Schuster in to the teaching of Marti to provide a smart sensors comprising one or more microelectromechanical systems (MEMS) sensors and a digital signal processor (DSP) in a sensor package are described. An exemplary smart sensor can comprise a MEMS acoustic sensor or microphone and a DSP housed in a package or enclosure 
    Consider Claims 2-4, Elian as modified by Oliaei teaches the acoustic input device, wherein the first acoustic port is laterally aligned with the second acoustic port along an axis that passes through the first and second acoustic ports (see figs. 1-4 and col. 2, line 2, 28-col. 3, line 67); and the acoustic input device further comprising: a barrier between the first and second acoustic transducers to isolate an acoustic chamber adjacent the first acoustic transducer from an acoustic chamber adjacent the second acoustic transducer(see figs. 1-4 and col. 2, line 2, 28-col. 3, line 67); and the acoustic input device wherein the acoustic chambers are back acoustic chambers for the first and second acoustic transducers (see figs. 1-4 and col. 2, line 2, 28-col. 3, line 67).
   Consider Claims 5-7, Elian as modified by Oliaei teaches the acoustic input device wherein the first acoustic transducer has  a front acoustic chamber adjacent the first acoustic port, and the second acoustic transducer has a front acoustic chamber adjacent the second acoustic port (see figs. 1-4 and col. 2, line 2, 28-col. 3, line 67); and  the acoustic input device wherein the controller has a data output to provide an audio output from a selected one of the first and second acoustic transducers (In Oliaei, see figs. 1, 3-8 and paragraphs[0050]-[0052], [0063]-[0067],[0083]-[0087]); and the acoustic input device wherein the controller is to automatically select between the outputs from the first and second acoustic transducers at respective different times(In Oliaei, see figs. 1, 3-8 and paragraphs[0050]-[0052], [0063]-[0067],[0083]-[0087]); and the acoustic input device  wherein the controller is to select the output from the first acoustic transducer on a rising edge of a clock, and to select the output from the 
    Consider Claims 8-10, Elian as modified by Oliaei teaches the acoustic input device wherein the controller is to select the output from the first acoustic transducer on a rising edge of a clock, and to select the output from the second acoustic transducer on a falling edge of the clock (In Oliaei, see figs. 1, 3-8 and paragraphs[0050]-[0052], [0063]-[0067],[0083]-[0087]); and the acoustic input device further comprising a data contact pad and a clock contact pad, the controller to output audio signals corresponding to the outputs of the first and second acoustic transducers at the data contact pad, and to control processing of the outputs of the first and second acoustic transducers using a clock signal received at the clock contact pad(In Oliaei, see figs. 1, 3-8, 13-15 and paragraphs[0050]-[0052], [0089]-[0093]); and the acoustic input device  wherein the controller is to digitize the outputs of the plurality of acoustic transducers(In Oliaei, see figs. 1, 3-8 and paragraphs[0050]-[0052], [0063]-[0067],[0083]-[0087]).      
    Consider Claim 11, Elian teaches  an electronic device comprising: a substrate(see fig. 5(131)); an acoustic input device(see fig. 5(101)) on the substrate and comprising: a housing (see fig. 5(100)) comprising a first acoustic port(see fig. 5(105)) and a second acoustic port(see fig. 5(107)), wherein the first acoustic port(see fig. 5(105)) is laterally aligned with the second acoustic port(see fig. 5(107)) along an axis that passes through the first and second acoustic ports(see fig. 5(105,107)); a first acoustic transducer(see fig. 5(101)) within the housing to receive an acoustic wave through the first acoustic port but not the second acoustic port; a second acoustic transducer(see fig. 5(103)) within the housing to receive an acoustic wave through the second acoustic 
    However, Oliaei teaches a controller (see fig,3 (312)) within the housing to receive outputs of the plurality of acoustic transducers (see figs. 1, 3-8 and paragraphs[0050]-[0052], [0063]-[0067]).     
 Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Schuster in to the teaching of Marti to provide a smart sensors comprising one or more microelectromechanical systems (MEMS) sensors and a digital signal processor (DSP) in a sensor package are described. An exemplary smart sensor can comprise a MEMS acoustic sensor or microphone and a DSP housed in a package or enclosure comprising a substrate and a lid and a package substrate that defines a back cavity for the MEMS acoustic sensor or microphone.
     Consider Claim 12 and 13, Elian as modified by Oliaei teaches the electronic device further comprising an opening in the substrate, the opening in the substrate being adjacent the second acoustic port to allow an acoustic wave to travel through the opening in the substrate to the second acoustic port(see figs. 1-5 and col. 6, line 21, -col. 7, line 67); and  the electronic device further comprising an outer housing in which the substrate and the acoustic input device are located, the outer housing comprising a first opening through which an acoustic wave is to travel to the first acoustic port of the 
     Consider Claim 14, Elian teaches  a method of providing an acoustic input device(se fig. 1), comprising: arranging first and second acoustic transducers(see fig. 1(101)(103)) within a housing (see fig. 1)of the acoustic input device; locating a first acoustic port on a first surface of the housing, and locating a second acoustic port on a second surface of the housing, the first surface opposite the second surface(see fig. 1(105,107)), the first acoustic transducer to receive an acoustic wave from an environment outside the acoustic input device through the first acoustic port but not the second acoustic port(see fig. 1(107,105) and col. 2, line 2, 28-col. 3, line 67), and the second acoustic transducer to receive an acoustic wave from the environment outside the acoustic input device through the second acoustic port but not the first acoustic port(see fig. 1(107,105) and col. 2, line 2, 28-col. 3, line 67); and connecting a signal processing unite (see fig. 1(121)) within the housing to outputs of the first and second acoustic transducers(see figs. 1-4 and col.4, line 10-col. 5, line 67) );  but Elian does not explicitly teach a controller.
    However, Oliaei teaches a controller (see fig,3 (312)) within the housing to receive outputs of the plurality of acoustic transducers (see figs. 1, 3-8 and paragraphs[0050]-[0052], [0063]-[0067]).     
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Schuster in to the teaching of Marti to provide a smart sensors comprising one or more 
    Consider Claim 15, Elian teaches the method further comprising: arranging a data contact pad on the housing, the data contact pad connected  to the controller, and the controller to provide audio signals corresponding to the outputs of the first and second acoustic transducers on the data contact pad(In Oliaei, see figs. 1, 3-8 and paragraphs[0050]-[0052], [0063]-[0067],[0083]-[0087]).    

                                                                 Conclusion
7.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Ryan et al. (US 2010/0303274) is cited to show other related the ACOUSTIC INPUT DEVICES COMPRISING ACOUSTIC PORTS AND TRANSDUCERS.

8.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building

Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 04-15-2021